—In an action to recover damages for legal malpractice and breach of contract, the defendant appeals from an order of the Supreme Court, Nassau County (Levitt, J.), entered August 2, 1995, which denied his motion to dismiss the complaint pursuant to CPLR 3211 (a) (1) and (7).
Ordered that the order is affirmed, with costs.
Contrary to the defendant’s contention, the plaintiff’s complaint did not fail to state causes of action to recover damages for legal malpractice and breach of contract as a result of her failure to allege any facts which would support a finding that she sustained present damages. The plaintiff was entitled to commence her action although her damages were, as yet, unconfirmed (see, Johnston v Raskin, 193 AD2d 786). Miller, J. P., Ritter, Sullivan, Friedmann and Krausman, JJ., concur.